Exhibit 99.1 Century Aluminum Reports Third Quarter 2009 Earnings MONTEREY, CA. October 27, 2009 Century Aluminum Company (NASDAQ:CENX) reported net income of $40.1 million ($0.45 per basic and diluted common share) for the third quarter of 2009.The reported earnings per share data reflect, as prescribed by GAAP, net income of $33.3 million allocable to common shareholders without effect for the July 2008 issuance of preferred shares.Financial results were positively impacted by a net after- tax benefit of $55.6 million primarily from realized and unrealized gains related to the termination of the existing power contract and its replacement with a new power contract at the Hawesville, Kentucky smelter and a $7.5 million tax benefit related to the release of tax reserves no longer required.Cost of sales for the quarter includes a $14.4 million non-cash charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the Hawesville power agreements. In the third quarter of 2008, the company reported net income (as adjusted to reflect the implementation of ASC 470-20 Debt with Conversion and Other Options) of $35.8 million ($0.58 per basic and $0.55 per diluted common share).The reported earnings per share data reflected net income of $27.5 million allocable to common shareholders.These results were negatively impacted by a net after-tax charge of $50.4 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting.Results were positively impacted by a $3.3 million tax benefit related to the release of tax reserves no longer required. Recent highlights included: • Approximately 42 percent of U.S. capacity (28 percent of global capacity) remains curtailed. • The Grundartangi smelter shipped at an average annual rate of approximately 275,000 metric tons during the quarter. • Nordural maintained modest activity levels at its greenfield project site near Helguvik, and is progressing plans, including a financing program, for a possible restart of major construction activities. • Century divested its 50% ownership stakes in the Gramercy, Louisiana alumina refinery and the St. Ann, Jamaica bauxite mine. • Century entered into agreements to retire $128 million principal amount of its 1.75% convertible senior notes in exchange for approximately 11.4 million shares of its common stock. • Cash totaled $196.3 million on September 30, 2009. Sales in the third quarter of 2009 were $228.7 million, compared with $552.2 million in the third quarter of 2008.Shipments of primary aluminum for the quarter totaled 146,245 tonnes compared with 203,618 tonnes in the year-ago quarter. For the first nine months of 2009, the company reported a net loss of $181.6 million ($2.56 per basic and diluted common share).These results were negatively impacted by a net after-tax charge of $35.3 million for costs associated with production curtailments at U.S. smelters and a $73.2 million impairment charge associated with the divestiture of our Gramercy, LA and St. Ann, Jamaica equity investments.Results for the nine month period were positively impacted by a net after-tax benefit of $57.4 million primarily from realized and unrealized gains related to the termination of the existing power contract and its replacement with a new power contract at the Hawesville, KY smelter and a $7.5 million tax benefit related to the release of tax reserves no longer required.Net after-tax inventory lower of cost or market adjustments of $26.9 million favorably impacted the nine month results.Cost of sales for the nine months includes a $14.4 million non-cash charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the Hawesville power agreements. For the first nine months of 2008, the company reported a net loss (as adjusted to reflect the implementation of ASC 470-20 Debt with Conversion and Other Options) of $201.6 million ($4.66 per basic and diluted common share).Results were negatively impacted by a net after-tax charge of $466.2 million for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting.Results for the nine month period were positively impacted by net tax benefits of $15.9 million for various non-recurring items. Sales in the first nine months of 2009 were $642.4 million compared with $1,568.6 million in the same period of 2008.Shipments of primary aluminum for the first nine months of 2009 were 457,426 tonnes compared with 601,511 tonnes for the comparable 2008 period. "Since the onset of the financial crisis, we have focused on the critical goals of risk reduction and liquidity enhancement," commented Logan W. Kruger, president and chief executive officer."I am pleased with our meaningful accomplishments toward these objectives.Cost reduction efforts at Grundartangi and Hawesville have yielded tangible results.The agreements underlying Hawesville's new long-term power contract protect the company during these uncertain times and increase our options for this smelter over the longer-term.The Public Service Commission in West Virginia also approved a one year extension on our special rate power contract at Ravenswood, preserving our options at that smelter while we work through improving its cost structure.Importantly, we have reduced our 2011 debt repayment obligation to a manageable level, while deleveraging the balance sheet in the process.Century's financial position is meaningfully stronger today as a result of these efforts.” Mr. Kruger continued, "We have made significant progress in preparing the Helguvik project for the restart of major construction.While continuing modest site activity, our project team is working successfully with suppliers to reduce the new smelter's expected capital cost.We are presently assessing our financing options for the project's first phase.In addition, we are working with the key constituencies in Iceland to satisfy the requirements for a full restart; toward that end, in August we signed an Investment Agreement with the Government of Iceland. "Looking ahead, we note some improvement in global economic conditions and are watching closely for consistency in these data," concluded Mr. Kruger."Demand for industrial metals has strengthened in China and in certain other developing regions, and appears to have stabilized in the developed economies.However, capacity restarts and persistently high inventory levels require us to remain cautious.We will maintain an appropriate balance between preserving financial strength and flexibility in the short-term and positioning the company for longer-term growth when we believe conditions are appropriate." Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Cautionary Statement This press release may contain "forward-looking statements" within the meaning of U.S. federal securities laws. The company has based its forward-looking statements on current expectations and projections about the future; however, these statements are subject to risks, uncertainties and assumptions, any of which could cause the company's actual results to differ materially from those expressed in its forward-looking statements. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in the company's Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. The company does not undertake, and specifically disclaims, any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date such forward-looking statements are made. Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager - Corporate Finance, NBI hf.
